Citation Nr: 1743849	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  15-05 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen the claim for entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

R. I. Sims, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1954 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania that denied service connection for the Veteran's cause of death.

This appeal has previously been before the Board, most recently in May 2017, when it was denied.  The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2016).    

In this case, the appellant's representative submitted a motion for reconsideration of the Board's May 2017 decision.  The appellant, through her representative asserts that in April 2017 a request was made for additional time to submit new evidence relevant to the appeal.  Further, the appellant asserts that new and material evidence was submitted in early May 2017 and was in VA's possession, but not considered, at the time the appellant's claim was received.   

A request for a 90 day extension appears in the evidence record and is marked received May 2, 2017, and therefore was in VA's constructive possession, although not necessarily available to the Veterans Law Judge at the time the May 10, 2017 decision was rendered.  Additionally, medical research and a medical opinion dated May 1, 2017 appear in the record.  Because the Board was not able to consider this information in rendering its decision, the appellant was deprived due process.  As such, the Board finds that vacatur of the May 10, 2017 Board decision is proper.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2016).    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A February 1984 rating decision denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death; the appellant did not file a notice of disagreement or submit new and material evidence within a year of the rating decision.

2.  Evidence obtained since the February 1984 rating decision raises a reasonable possibility of substantiating the claim of service connection for the cause of the Veteran's death.


CONCLUSIONS OF LAW

1.  The February 1984 rating decision which denied entitlement to service connection for the cause of the Veteran's death is final.  38 U.S.C. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1983).

2.  New and material evidence has been submitted, and the appellant's claim for entitlement to service connection for the cause of the Veteran's death is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In a June 2014 rating decision, the appellant's application to reopen a previously disallowed claim for service connection for the cause of the Veteran's death was denied.  The appellant's claim was originally denied in an unappealed November 1975 rating decision, because the Veteran had no service connected disabilities and no evidence had been presented linking the Veteran's cause of death to his military service.  This denial was confirmed by a rating decision in February 1984, which found that new and material evidence had not been submitted.  The Veteran's death certificate listed the cause of death as cardiac arrest due to anoxia and uremia due to pancreas cancer.  The evidence of record at the time of the February 1984 RO decision included the Veteran's death certificate, his service treatment records, his VA medical records, and the claim for service connection for the cause of the Veteran's death.

Following the issuance of the February 1984 RO decision, the appellant failed to file an appeal or submit new and material evidence within a year of that rating decision.  As such, the rating decision became final, and his claim may not be reopened unless new and material evidence is submitted.

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must present a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  Hickson v. West, 12 Vet. App. 247 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  For the claim to be reopened, there need not be new and material evidence as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

In this case, since 1984, the appellant has submitted a medical opinion from Dr. Homer Skaggs who suggested that it was at least as likely as not (50 percent or greater) that the Veteran's pancreatic cancer which caused his death had been caused by his exposure to herbicide agents during his military service.  This opinion is presumed to be credible for the purposes of reopening the appellant's claim.  When this is done, the evidence raises a reasonable possibility of substantiating the appellant's claim.  As such, the appellant's claim is reopened.


ORDER

New and material evidence has been presented and the appellant's the previously denied claim for service connection for the cause of the Veteran's death is reopened.


REMAND

The appellant submitted a medical opinion from Dr. Skaggs indicating that the Veteran's pancreatic cancer (a contributory cause of his death) may be connected to the Veteran's presumed exposure to herbicide agents such as Agent Orange, based on his active service in the Republic of Vietnam.  In addition to the medical opinion, medical research was submitted from the Vietnam Veterans Association of Australia along with Seveso Studies indicating that 2, 3, 7, 8 Tetrachiorodibenzodixin (TCDD) increased the occurrence of prostate cancer.

Dr. Skaggs opined that "it is as likely as not the Veteran's herbicide exposure in Vietnam contributed substantially and materially to the development of his pancreatic cancer and ultimately his death."  However, Dr. Skaggs also stated that there are known life-style risk factors that can contribute to the development of prostate cancer, including alcohol consumption among others.  Additionally, Dr. Skaggs stated that he thinks "it would be impossible to determine whether the Veteran's alcohol use or Agent Orange exposure was the primary cause and most likely each contributed equally to the development of cancer." 

The Veteran served in the Army in Vietnam as a light armor infantryman from December 1969 to November 1970.  As such, he is presumed to have had exposure to herbicide agents.  However, the list of diseases afforded presumptive service connection based on exposure to herbicide agents does not include pancreatic cancer.  

In Agent Orange Update 2014 ("Update"), it was noted that pancreatic cancer was in the category of Health Outcomes with Inadequate or Insufficient Evidence to Determine an Association.  It was moved to that category in 2006, because of concern that not enough was known about pancreatic cancer.

The Update noted that the incidence of pancreatic cancer (ICD-9 157) increased with age, that it was estimated that 24,840 men and 24,120 women would receive a diagnosis of pancreatic cancer in the United States in 2015 and that 20,710 men and 19,850 women would die from it (Siegel et al., 2015).  The incidence was higher in men than in women and in blacks than in whites.  Notably, the Veteran was both male and black.  Other risk factors include family history, diet, and tobacco use.  Chronic pancreatitis, obesity, and type 2 diabetes are also associated with an increased risk of pancreatic cancer.

As such, while Dr. Skaggs cited to one study, his opinion did not provide sufficient detail as to why this Veteran's pancreatic cancer should be found to be the result of his presumed exposure to herbicide agents.  What, for example, is it about this Veteran's actual exposure to herbicide agents, what is it about the latency period of only five years between the Veteran's last presumed exposure to herbicide agents and his being diagnosis of pancreatic cancer, or the type of pancreatic cancer that was diagnosed?  Additionally, what is the relevance, if any, that the Veteran was male and black?

VA has not identified pancreatic cancer a disease presumptively linked to exposure to herbicide agents, based on the recommendation of the National Academies of Science, which reviews the entirety of the available medical studies every two years in seeking to identify which diseases and cancers are attributable to exposure to herbicide agents.  It is unclear whether Dr. Skaggs reviewed the most recent Agent Orange Updates and if so why he felt that this Veteran's case was different from the conclusion in the assumption that there was insufficient evidence to link pancreatic cancer to exposure to herbicide agents.

As such, Dr. Skaggs' opinion, coupled with the research submitted, and the medical evidence of record establish a reasonable possibility that the Veteran's cause of death may be associated with his active service, but for the reasons explained above there insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  

The Veteran's death certificate indicates that the Veteran's primary cause of death was cardiac arrest within two weeks of his death; with Anoxia and Uremia; and carcinoma, head of pancreas as underlying causes within one month of his death.  
Additionally, the record suggests that VA records may be in existence, but not associated with the claims file.  Specifically, the AOJ previously requested records from George O'Brien Jr. VA Medical Center in Big Spring, Texas but no reply was ever received.  Given that the case is being remanded, an additional attempt should be made.
 
Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain the Veteran's medical records from George O'Brien Jr. VA Medical Center in Big Spring, Texas.  If it is determined that such records are unavailable or such attempts would be futile, a formal finding of unavailability should be associated with the claims file. 

2.  Obtain a medical opinion regarding the cause of the Veteran's death. 

The examiner is requested to consider all causes of death (both direct and contributory) listed on the Veteran's death certificate and state whether it is at least as likely as not that any of those causes of death are related to any incident of active service, to include exposure to herbicide agents (e.g., Agent Orange).  Why or why not? 

In so doing, the examiner should review the claims file and comment specifically on the medical research submitted as well as the medical opinion from Dr. Skaggs.  The examiner should also consider the findings of the Agent Orange Update.

3. Then readjudicate the appeal.  If the claims remain denied, provide the appellant and her representative with a supplemental statement of the case and allow appropriate time for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






